Citation Nr: 0934874	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-14 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than August 26, 
2004, for a 30 percent rating for allergic rhinitis with 
asthma and history of upper respiratory infections.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to December 1976 and from January 1981 to October 
1997.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office. 

It appears that the Veteran has moved to Florida (see, most 
recently, statement received from the Veteran in July 2009).  
Thus, it appears that jurisdiction should reside with the RO 
in that state.

(The issues of entitlement to service connection for a left 
shoulder disability and whether a decision of the Board on 
January 9, 2006, that denied service connection for a left 
shoulder disability, cardiomegaly and residuals of hand and 
knuckle injuries should be revised or reversed on the basis 
of clear and unmistakable error are the subjects of a 
separate decision and separate ruling on a motion by the 
Board.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In May 2008 VA Form 9, Substantive Appeal, the Veteran 
indicated that he wanted to appear at a Travel Board hearing 
before the Board.  Pursuant to 38 C.F.R. § 20.700 (2008), a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  See 
also 38 U.S.C.A. § 7107 (West 2002 & Supp. 2009) (pertaining 
specifically to hearings before the Board).  As the record 
does not reflect that such a hearing has been scheduled, the 
case must be remanded to ensure that one is scheduled.

Because the RO schedules Travel Board hearings, the case is 
REMANDED to the RO for the following:

The RO should schedule the Veteran for a 
Travel Board hearing.  The case should 
then be processed in accordance with 
established appellate procedure. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

